Citation Nr: 1217521	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent, for posttraumatic stress disorder (PTSD) prior to October 4, 2011.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to October 4, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.  He received the Combat Infantryman's Badge, Army Commendation Medal, and Bronze Star Medal. 

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire; and a November 2011, decision of the Appeals Management Center (AMC).

In December 2007, the RO denied entitlement to an increased rating for PTSD and to TDIU.  In November 2011, the AMC increased the rating for PTSD to 100 percent, effective October 4, 2011.

The Veteran testified before the undersigned at a June 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder. 

In October 2009, the Board granted a 70 percent rating for PTSD, and remanded the issue of entitlement to TDIU.

In August 2010, the Board denied entitlement to TDIU.  In February 2011, it vacated that decision and remanded the issue for adjudication of a new claim for an increased rating for PTSD, which was found to be intertwined with the issue of entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010, the Veteran's representative raised the issue of entitlement to an increased rating for PTSD.  At that time, the claim for an increased disability rating for service-connected PTSD had not yet been adjudicated and it is inextricably intertwined with the issue of entitlement to a TDIU.  The Board noted that the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Holland v. Brown, 6 Vet. App. 443-446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).  

The matter was, accordingly, remanded to the AOJ for adjudication.  The Board also instructed that the issue should not be certified to the Board, unless the Veteran perfected an appeal with a timely notice of disagreement and substantive appeal.

In December 2011, the Veteran's representative submitted a VA Form 9 alleging that there were two issues on appeal, to include entitlement to an increased rating for PTSD, and urging review of the PTSD rating.  The Board construes the representative's December 2011 statement as a timely notice of disagreement.  However, a statement of the case (SOC) has not been issued as it relates to this issue. The Board is required to remand the case for issuance of the statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to disability rating in excess of 70 percent, prior to October 4, 2011, and thereafter in excess of 100 percent for PTSD, decided in the November 2011 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

